Citation Nr: 1343231	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  11-28 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a left knee disability.

2.  Entitlement to service connection for right knee disability.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to June 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a videoconference hearing held in January 2012, before the undersigned Veterans Law Judge.  The transcript from that hearing has been associated with the claims file and has been reviewed.  

The Board has reviewed the Veteran's physical claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for a left knee disorder has been received.  Thus, the Board is granting this aspect of the Veteran's appeal.  The reopened claim of entitlement to service connection for this disability along with the issue of entitlement to service connection for a right knee disability are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed decision dated in June 1977, service connection for a left knee disability was denied on the basis that it existed prior to service and was not aggravated as a result of service. 

2.  Evidence received since the June 1977 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for a left knee disability.  


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duty to assist and notify the Veteran in apprising him as to the evidence needed to substantiate, and in obtaining evidence pertinent to, his claim for service connection for a left knee disability.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  In this case, with regard to the claim to reopen, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


Law and Analysis

In June 1977, the RO denied service connection for a left knee disability on the basis that it existed prior to the Veteran's period of military service and was not shown to have been aggravated by military service.  He did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

In July 2010, the Veteran filed an informal claim, seeking to reopen the matter.  The current appeal arises from the RO's September 2010 rating decision that found new and material evidence had not been received sufficient to reopen the claim of entitlement to service connection for a left knee disability.  However in August 2011, it appears that the RO reopened the Veteran's left knee claim.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., at 117.

The evidence of record at the time of the last final denial of service connection for a left knee disability in June 1977 consisted of service treatment records which showed the Veteran had a history of fractures to both legs from a motorcycle accident in 1972.  The remaining records show he was treated for left knee problems and placed on restricted duty.  In denying the Veteran's claim, the RO basically found that there was no evidence to show that the Veteran's left knee condition, which existed prior to service, was aggravated by his military service. 

Since the June 1977 rating decision, newly-received evidence includes a medical opinion from a private physician who concluded the Veteran's participation in basic training and his activity in the Air Force aggravated his underlying preexisting left knee condition.  See Medical Opinion dated May 12, 2010 from J.J. Larkin, M.D..  Newly-received evidence also includes the Veteran's testimony from the January 2012 hearing.  As such, the evidence is new, in the sense that it was not of record when the RO last adjudicated the claim. 

As noted above, the claim was essentially denied because there was a lack of any evidence showing aggravation of the Veteran's preexisting left knee disability as a result of his military service.  New evidence would thereby be considered to be material if it resolved any element that was previously not shown.  Shade supra.  In this case, the private medical opinion is also material because it addresses evidence of a current left knee disability and its possible correlation to military service - evidence that was not of record at the time of the prior final decision in June 1977.  Per the criteria of Shade, the new evidence is material, and thus sufficient, to reopen the previously denied claim.  

As new and material evidence has been received, the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108.  The Board notes however that "[t]his does not mean that the claim will always be allowed, just that the case will be reopened and [that] the new evidence will be considered in the context of all other evidence for a new determination of the issue."  Smith v. Derwinski, 1 Vet. App. 178, 180 (1991).  

In this case, rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding it for further development.


ORDER

New and material evidence having been received, the claim for service connection for a left knee disability is reopened, and to this extent only, the appeal is granted. 


REMAND

In light of the Board's finding that the previously denied claim for service connection for a left knee disability is reopened, the underlying issue must be considered on a de novo basis.  Thus additional evidentiary development is necessary before a decision can be reached on the merits of this issue. 

At his December 2011 hearing, the Veteran testified that prior to service he sustained multiple fractures to both legs in a motorcycle accident.  He stated that both legs were getting better and that at his entry into service he underwent a special examination and was deemed medically qualified for service.  However after going through basic training and then working on aircraft, his knees became a lot worse.  The Veteran then testified that after service his knees worsened to the point that he needed a left knee replacement in June 2004 and a right knee replacement in June 2010.

Service treatment records include an August 1975 entrance physical which documents the Veteran's reported history of bilateral leg fractures several years prior to service.  At that time the Veteran also gave a history of occasional left knee popping.  However the clinical examination itself noted normal lower extremities.  The Veteran was subsequently evaluated for repeated episodes of left knee problems beginning in August 1976.

The Veteran also testified that he received treatment for his bilateral knee problems in the late 1970s or early 1980s following his release from active duty.  However the claims folder is devoid of any pertinent treatment records or other medical documents until a May 2010 medical opinion from a private physician (J.J. Larkin, M.D.).  Dr. Larkin concluded, based on review of service treatment records that it was likely that the Veteran's participation in basic training and his activity in the Air Force aggravated the underlying preexisting arthritic condition that was developing in the left knee.  However no rationale was provided with this opinion and there is no indication that Dr. Larkin discussed or accounted for other relevant facts, such as the years-long gap between the Veteran's service discharge in 1977 and his left knee replacement in 2004, 30 years later.  These are factors which limit the overall probative value of the opinion.

In August 2010, a VA examiner concluded that the Veteran's preexisting left knee condition was not aggravated beyond its normal progression.  In support of his conclusion the examiner referenced a January 1977 service treatment record noting the Veteran had been evaluated after twisting his left knee playing basketball and it was reported at that time that he had the same level of instability that he had previously.  The VA examiner also concluded that the Veteran's current right knee condition was not caused by or permanently worsened by his left knee condition as he had sustained a fracture of the right lower extremity prior to entry into service.  See also July 2011 VA addendum medical opinion.  

Since then, the Veteran's representative has challenged the adequacy of the VA examination, asserting that the examiner, an obstetrician-gynecologist, was not an orthopedic specialist and therefore was not sufficiently qualified to examine the Veteran's left knee problems.  The Board observes, however, that there is no legal requirement that an examiner in fact be a physician.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  A nurse's opinion has been accepted by the Court as competent medical evidence.  See YT v. Brown, 9 Vet. App. 195, 201 (1996); see also Goss v. Brown, 9 Vet. App. 109 (1996) (to qualify as an expert, a person need not be licensed to practice medicine, but just have special knowledge and skill in diagnosing and treating human ailments).  

That said, without making any determination as to the qualifications of the VA examiner who provided the 2010 and 2011 VA medical opinions, the Board recognizes the request made by the Veteran and his representative that an examiner with different qualifications be assigned to conduct a new examination.  So, in order to afford the Veteran every opportunity to substantiate his claim and to reconcile the conflicting medical opinions, the Board finds that he should be afforded another VA examination.  

The Board stresses that, because the Veteran is competent to report the onset of a left knee pain in service (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses), the examiner must acknowledge and discuss the Veteran's contention that he aggravated his preexisting left knee disorder during service and that he has experienced continued problems since that time.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury and instead relied on absence of evidence in service medical records to provide negative opinion).  That said, however, the Veteran's contentions regarding his left knee pain also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to resultantly have probative value.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's claim for service connection for his right knee (to include as secondary to his left knee disability) is inextricably intertwined with his claim for his left knee.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  To that end, the VA examiner assigned to examine the Veteran's left knee should also offer an opinion as to the probability that the Veteran suffers from a disability of the right knee that is secondary to his left knee disability, or, whether or not this condition manifested during, or as a direct result of, active military service. 

In addition, treatment from 1979/1980 should be requested as well as ongoing pertinent treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a right knee disability as secondary to a service-connected disability.  

2.  Ask the Veteran to provide the names of any VA or non-VA health care provider that has treated him for his left and right knee conditions.  Secure the necessary authorization to enable the AMC/RO to obtain such evidence on his behalf.  The records obtained should include, but are not limited to any treatment the Veteran may have received from private physicians and/or facilities since service discharge in June 1977.  The Board is also interested in complete clinical records from Dr. Larkin.  

Document the attempts to obtain such records.  The Veteran should be notified if any private records sought are not received pursuant to the RO's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

3.  Then, arrange an appropriate VA orthopedic examination.  The claims file must be made available to the examiner for review of the case, and the examination report should include a notation to the effect that this record review took place.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies, including X-rays, should be performed, and the examiner should review the results of any testing prior to completing the report.  After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clearly identify the left and right knee disability(ies) found.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's preexisting left knee disorder was aggravated during his period of active service beyond its natural progression.  If no aggravation is found, the examiner should specifically indicate so and explain why that is.  In rendering an opinion, the examiner is directed to discuss and address the conflicting medical evidence of record, including the opinions provided by the Veteran's private physician (dated in May 2010 and January 2012) suggesting a causal connection between his claimed left knee disability and service, as well as the VA examiner's determinations (dated in August 2010 and July 2011) that there was no change in the Veteran's preexisting left knee disability during service.

If it is found that the Veteran's left knee disability was aggravated as a result of his military service, the examiner should then address the question of whether it is it at least as likely as not, i.e., a 50 percent probability or greater that the Veteran's current right knee disability is caused or aggravated by his left knee disability.  If aggravation is found, the examiner should identify the baseline level of severity of the right knee disability to the extent possible.  In other words, he or she should try to quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  If no aggravation is found, the examiner should specifically indicate so and explain why that is.  

Note: The term "aggravated" refers to a permanent worsening of the underlying condition, rather than  temporary or intermittent flare-ups of symptoms which resolve with return to the baseline level of disability. 

With regard to both knees, if no causation or aggravation is found then provide an opinion to whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that any diagnosed left knee and right knee disabilities are traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service or are in any other way causally related to his military service.  In answering this question, the examiner should address the Veteran's in-service episodes of knee problems as the possible onset of, or precursor to, any current left and right knee conditions.  

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  The examiner should acknowledge and discuss any of the Veteran's statements asserting continuity of left and right knee problems since service.  The examiner should also set forth medical reasons for accepting or rejecting the Veteran's report (lay observations) concerning his left knee and right knee problems since service.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice. 

4.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is incomplete, appropriate corrective action should be accomplished.  

5.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the service connection issues on appeal.  If the benefits sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include evidence submitted since the most recent supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


